DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a final Office Action in response to Applicant’s submission filed on 7/15/2022.  Currently claims 1-6 are pending and claims 1, 5, and 6 are independent.  Claims 1, 3, 4, and 6 have been amended from the previous claim set dated 3/29/2022.  No claims have been cancelled or added.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.
 

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  In light of the amendments, the 35 USC § 101 rejections of claims 1-6 are withdrawn.  Specifically, the inclusion of the limitation of automatically controlling the movement of the vehicle demonstrates a controlling feature that overcomes the rejection in the Step 2A (Prong 1) analysis.    


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-069691 (Japan), filed on 4/8/2020.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Crapis et al. (USPGPUB 2020/0082314) in view of Hirasawa et al. (JP 2020134994 A)
Regarding claims 1, 5, and 6, Crapis discloses a vehicle management system that manages vehicles allocated to multiple allocation areas (Crapis ¶ABS - This disclosure describes a transportation matching system that manages the allocation of transportation providers by training and utilizing multiple machine-learning models to identify, allocate, and serve specific transportation providers with customized opportunities to relocate the transportation providers between geocoded areas in a geocoded region), an autonomous vehicle comprising a controller (Crapis ¶54 - In some embodiments, a provider refers to an autonomous transportation vehicle)  and a reallocation process that changes an allocation area of a vehicle to an allocation area that has a vehicle of which is less than the preset value (Crapis ¶253 - As shown in FIG. 11, the series of acts 1100 further includes an act 1150 of selecting transportation providers to relocate to the target geocoded area. In particular, the act 1150 can involve selecting one or more transportation providers of the available transportation providers to relocate to the target geocoded area based on the predicted probabilities from the personalized provider behavioral models of the available transportation providers. In some embodiments, the act 1150 includes selecting the available transportation providers having the highest likelihood {i.e. less that preset value} or probability of fulfilling a transportation request in the target geocoded area) and perform control to autonomously move the autonomous vehicle to the second allocation area (Crapis ¶178 - In the case of autonomous vehicles, the transportation matching system 102 can reallocate providers from areas of surplus to areas of shortage until the transportation flow matrix 722 is balanced).
Crapis lacks obtaining vehicle information including traveling tendencies of the vehicles; calculate degrees of deterioration of components of the vehicles based on the obtained vehicle information; calculate an average value of the degree of deterioration for each of the components in each of the vehicles, and use the average value as a preset value; and  change a first allocation area of a vehicle of which a degree of deterioration of a component is greater than or equal to the preset value to a second allocation area that has a vehicle of which a degree of deterioration of the same component is less than the preset value.
Hirasawa, from the same field of endeavor, teaches obtaining vehicle information including traveling tendencies of the vehicles (Hirasawa ¶26 - the driver of the vehicle 30 tends to perform sudden acceleration and deceleration, there is a concern that the load on the components of the vehicle 30 will increase and the components of the vehicle 30 will deteriorate at an early stage); calculate degrees of deterioration of components of the vehicles based on the obtained vehicle information (Hirasawa ¶27 - the control device 11 of the share server 10 according to the present embodiment calculates and calculates the load of the component parts of each vehicle 30 {i.e. deterioration amount}); calculate an average value of the degree of deterioration for each of the components in each of the vehicles, and use the average value as a preset value; and change a first allocation area of a vehicle of which a degree of deterioration of a component is greater than or equal to the preset value to a second allocation area that has a vehicle of which a degree of deterioration of the same component is less than the preset value (Hirasawa ABS - The control device executes a first decision to decide whether a vehicle load which is a load of a component of the vehicle exceeds a first load L1 {i.e. preset value}. For the vehicle of which the vehicle load is decided higher than the first load L1 in the first decision, the control device executes a second decision to decide whether an environment load which is a load applied to the vehicle by an environment in an allocation area of the vehicle is higher than a second load L2. In a case where the environment load is decided higher than the second load L2 in the second decision, the control device outputs an area change request requesting that the allocation area of the vehicle is changed into the other allocation area in which the environment load is lower than that in the present allocation area).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation matching methodology/system of Crapis by including the dynamic vehicle information techniques of Hirasawa because Hirasawa discloses “When the operating company of the company server 20 changes the vehicle allocation area of the vehicle 30 based on this area change request, the load on the vehicle 30 by the environment of the vehicle allocation area of the vehicle 30 can be reduced. As a result, it is possible to prevent the components of the vehicle 30 used for the sharing economy service from being deteriorated (Hirasawa ¶47)”.   Additionally, Crapis further details that “Additionally, in one or more embodiments, the disclosed systems train and apply personalized provider behavioral models to determine which of the available providers to target for reallocation to a target area (Crapis ¶9)” so it would be obvious to consider including the additional vehicle information techniques that Hirasawa discloses because it would augment the reallocation process by taking into account component wear.
Regarding claim 2, Crapis in view of Hirasawa discloses a vehicle management system that manages vehicles allocated to multiple allocation areas (Crapis ¶ABS - This disclosure describes a transportation matching system that manages the allocation of transportation providers by training and utilizing multiple machine-learning models to identify, allocate, and serve specific transportation providers with customized opportunities to relocate the transportation providers between geocoded areas in a geocoded region).
Hirasawa further teaches the vehicle information includes temperature information of the vehicles (Hirasawa - information indicating the history of the ambient temperature of the vehicle).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation matching methodology/system of Crapis by including the dynamic vehicle information techniques of Hirasawa because Hirasawa discloses “When the operating company of the company server 20 changes the vehicle allocation area of the vehicle 30 based on this area change request, the load on the vehicle 30 by the environment of the vehicle allocation area of the vehicle 30 can be reduced. As a result, it is possible to prevent the components of the vehicle 30 used for the sharing economy service from being deteriorated (Hirasawa ¶47)”.   Additionally, Crapis further details that “Additionally, in one or more embodiments, the disclosed systems train and apply personalized provider behavioral models to determine which of the available providers to target for reallocation to a target area (Crapis ¶9)” so it would be obvious to consider including the additional vehicle information techniques that Hirasawa discloses because it would augment the reallocation process by taking into account component wear.
Regarding claim 4, Crapis in view of Hirasawa discloses the vehicle management system is a system used for car-sharing (Crapis ¶1  - on-demand transportation matching systems {i.e. car share}), the circuitry is configured to receive use request information from a user of the car- sharing, 16P1P20190701US the use request information includes a departure point and a destination of a vehicle (Crapis ¶1 - enable requesting individuals to request transportation from one geographic area to another geographic area), and the reallocation process includes a process that lends, to the user, a vehicle of which the degree of deterioration of a component is greater than or equal to the preset value in a case in which the departure point in the use request information is in an allocation area that has the vehicle of which a degree of deterioration of the component is greater than or equal to the preset value, and the destination in the use request information is in an allocation area that has a vehicle of which a degree of deterioration of the same component is less than the preset value (Crapis ¶178 - Using the transportation flow matrix 722 generated by the provider allocation model 106, the transportation matching system 102 can determine which providers to reallocate within the region. In particular, the transportation matching system 102 can determine areas 402 that have a provider allocation surplus (e.g., a negative number) {i.e. greater than preset} and a provider allocation shortage (e.g., a positive number) {i.e. less than preset}. In the case of autonomous vehicles, the transportation matching system 102 can reallocate providers from areas of surplus to areas of shortage until the transportation flow matrix 722 is balanced (e.g., all areas are at or near zero)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Crapis et al. (USPGPUB 2020/0082314) in view of Hirasawa et al. (JP 2020134994 A) further in view of Haque et al. (USPGPUB 2020/0056892)
Regarding claim 3, Crapis in view of Hirasawa discloses a vehicle management system that manages vehicles allocated to multiple allocation areas (Crapis ¶ABS - This disclosure describes a transportation matching system that manages the allocation of transportation providers by training and utilizing multiple machine-learning models to identify, allocate, and serve specific transportation providers with customized opportunities to relocate the transportation providers between geocoded areas in a geocoded region).
Crapis in view of Hirasawa lacks the circuitry is configured to execute an area classifying process that classifies the allocation areas based on the obtained traveling tendencies.
Haque, from the same field of endeavor, teaches the circuitry is configured to execute an area classifying process that classifies the allocation areas based on the obtained traveling tendencies (Haque ¶31 - Finally, risk profiles associated with different scenario exposure rates, as applied to different classified road segments {i.e. allocation areas}, may be used to navigate vehicles in a region, determine capable or eligible autonomous vehicles for a route or region, determine a deployment strategy for different regions, cities, and neighborhoods based on the relevant risk profiles, and any other relevant use cases where risk and scenario exposure rates may be used for fleet management of autonomous, semi-autonomous, and human-driven vehicles).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation matching methodology/system of Crapis by including the road assessment techniques of Haque because Haque discloses “The vehicle may include a variety of systems and subsystems for enabling the vehicle to determine its surroundings so that it may safely navigate (Haque ¶2)”.   Additionally, Crapis further details that “When a transportation vehicle is an autonomous vehicle, the transportation vehicle may include components such as location components, one or more sensors by which the autonomous vehicle navigates (Crapis ¶54)” so it would be obvious to consider including the additional road assessment techniques that Haque discloses because it would allow for safer navigation of the vehicles being matched within the disclosure of Crapis.


Response to Arguments
Applicant's arguments filed 7/15/22 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above, the rejections are withdrawn in light of the amendments.  Specifically, the inclusion of the limitation of automatically controlling the movement of the vehicle demonstrates a controlling feature that overcomes the rejection in the Step 2A (Prong 1) analysis.    
Regarding the 35 USC § 103 rejections on the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to autonomously controlling the vehicle and component deterioration.  In light of this amendment, Examiner agrees that the original reference specifically cite to this and/or teach it, however the amendment necessitated further search and consideration.  As a result of this further search consideration, the prior art was found disclose the autonomous control and is now cited (Crapis as discussed above).  Also as a result of the updated search, new prior art was found that more clearly discloses the amended limitation regarding component deterioration (Hirasawa as discussed above).  As such, Applicant' s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.    

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624